DETAILED ACTION
Status of the Application
	Claims 70-89 are pending.
The present application is being examined under the pre-AIA  first to invent provisions.
	Applicant’s election without traverse of Group II, claims 84-89, drawn to a yeast cell that comprises a deletion or disruption of a native metabolic pathway for the conversion of dihydroacetone phosphate to glycerol, and a deletion or disruption of a native metabolic pathway for the conversion of pyruvate to ethanol, as submitted in a communication filed on 3/3/2022 is acknowledged. 
Claims 70-83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2022.
It is noted that the new claim listing comprises two claims numbered “88”.   As set forth in 37 CFR 1.126, claims must be numbered in consecutive order.  Thus, claims 88-89 have been renumbered 88-90 in accordance with 37 CFR 1.126.  The Examiner will refer to the second claim 88 as claim 89. Applicant is hereby required to provide the correct claim numbering in response to this action.

Specification
The first paragraph of the specification is objected to because it does not provide the current status of related applications (e.g., now US Patent No. X; now abandoned). Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 60/781,674 filed on 03/13/2006.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 12/281,286 filed on 08/29/2008, 14/720,899 filed on 05/25/2015, and 15/941,274 filed on 

Drawings
The drawings submitted on 1/21/2021 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 89 (second claim 88)  is objected to due to the recitation of “LDH”.   Abbreviations unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation is used. It is suggested that the claim be amended to recite “lactate dehydrogenase”. Appropriate correction is required.
Claim 90 (previous claim 89) is objected to due to the recitation of “deletion or disruption of pyruvate decarboxylase gene(s)”.  To enhance clarity, it is suggested the term be amended to recite “deletion or disruption of pyruvate decarboxylase genes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 84-90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 84 (claims 85-90 dependent thereon) is indefinite in the recitation of “modified to produce a product organic acid” for the following reasons.  As written, the term “product organic acid” is unclear because one cannot determine if the term refers to (i) a product wherein the product is an organic acid, (ii) a product that comprises an organic acid, or (iii) a product of an organic acid, namely a derivative of an organic acid.   For examination purposes, it will be assumed that the yeast cell  produces an organic acid.  Correction is required.  
Claims 84-88 (claims 89-90 dependent thereon) is indefinite in the recitation of “native metabolically pathway from compound A to compound B” for the following reasons. It is unclear as to how a pathway, which is a collection of reactions, can go from one compound to another.  If the intended limitation is “native metabolic biosynthetic pathway for the synthesis of compound B from compound A”, the claims should be amended accordingly.  For examination purposes, the interpretation above will be used. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 84-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 84-90 are directed in part to a yeast cell that has been genetically modified to produce a genus of organic acids having any structure, including  transformation with a genus of nucleic acids encoding a genus of enzymes having any structure/function that can catalyze any reaction associated with the synthesis of said organic acids, wherein said yeast cell has been further modified to delete or disrupt  genes associated with the conversion of dihydroacetone phosphate to glycerol and genes associated with the conversion of pyruvate to ethanol. See Claim Rejections under 35 USC  § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
any structure. As such, there is no actual structural limitation with regard to the genus of nucleic acids required to produce any organic acid having any structure. Furthermore, there is no structural or functional limitation regarding those yeast genes associated with any biosynthetic pathway that would allow the conversion of dihydroxyacetone to glycerol or yeast genes associated with any biosynthetic pathway that would allow the conversion of pyruvate to ethanol.   It should be noted that because one could have more than one reaction scheme to obtain the conversion of compound X to compound Y,  genes associated with the conversion of dihydroxyacetone to glycerol and genes associated with the conversion of pyruvate to ethanol are not limited to those genes disclosed in the specification (e.g.,  genes encoding glycerol-3-phosphate dehydrogenases, glycerol-3-phosphatases, and pyruvate decarboxylases).  Furthermore, while claim 88 requires the disruption or deletion of genes encoding a native dihydroxyacetone phosphate phosphatase and/or a native glycerol dehydrogenase, the specification fails to provide those yeast cells that endogenously produce dihydroxyacetone phosphate phosphatases and/or glycerol dehydrogenases besides S. pombe.
	While the specification in the instant application discloses genetic modifications to produce ethanol and lactic acid, and the prior art discloses a limited number of genetic modifications where cells are transformed with nucleic acids encoding enzymes/proteins to produce a limited number of organic acids, the specification is silent with regard to all possible genetic modifications that could be made to any yeast cell to produce any organic acid. There is no disclosure of the structural features required in any enzyme so that in combination with other enzymes can be used to produce any organic acid.  No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which proteins are required for the production of any organic acid in yeast.  In addition, while the specification discloses disruption and/or deletion of genes encoding glycerol-3-phosphate dehydrogenases and glycerol-3-phosphatases as examples of genes associated with the conversion of dihydroacetate to glycerol, and disruption /deletion of pyruvate decarboxylase genes  as an example of a 
	A sufficient written description of a genus of polynucleotides and polypeptides may be achieved by a recitation of a representative number of polynucleotides and polypeptides defined by their nucleotide and amino acid sequences, respectively, or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no structural feature which is representative of all the members of the genus of nucleic acids encoding enzymes that can be used for the production of any organic acid, or those genes associated with the recited conversions, and there is no information as to a correlation between structure and function.  Furthermore, while one could argue that the few species of enzymes known in the art or disclosed in the specification are representative of the structure of all the members of the genus,  it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrates (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude 
	Due to the fact that the specification only discloses a limited number of species of the genus, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 84-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a yeast cell genetically modified to produce ethanol or lactic acid, wherein said yeast has been further modified to disrupt or delete genes encoding glycerol-3-phosphate dehydrogenases and/or glycerol-3-phosphatases, does not reasonably provide enablement for a yeast cell genetically modified to produce any organic acid having any structure, wherein said yeast cell has been further modified to disrupt or delete any gene associated with the conversion of dihydroacetone phosphate to glycerol and any gene associated with the conversion of pyruvate to ethanol.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have led the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
	The breadth of the claims.  Claims 84-90 broadly encompass yeast cells which have been genetically modified to produce any organic acid having any structure, wherein said yeast cell has been further modified to disrupt or delete any gene associated with the conversion of dihydroacetone phosphate any gene associated with the conversion of pyruvate to ethanol.  This encompasses transformation of said yeast cells with nucleic acids encoding enzymes having any structure and function, wherein said enzymes catalyze reactions that lead to the production of any organic acid having any structure, as well as the disruption/deletion of genes encoding proteins having any structure/function that are associated with any biosynthetic pathway that would lead to the conversion of dihydroacetone phosphate to glycerol and the conversion of pyruvate to ethanol. See Claim Rejections under 35 USC  § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
	The enablement provided is not commensurate in scope with the claims due to the lack of information regarding the structural elements required in (i) any nucleic acid encoding any enzyme that catalyzes a reaction that leads to the synthesis of any organic acid, and (ii) any gene associated with any biosynthetic pathway that would allow the conversion of dihydroacetone phosphate to glycerol and the conversion of pyruvate to ethanol.  In the instant case, the specification enables a yeast cell genetically modified to produce ethanol or lactic acid, wherein said yeast has been further modified to disrupt or delete genes encoding glycerol-3-phosphate dehydrogenases and/or glycerol-3-phosphatases.
	The amount of direction or guidance presented and the existence of working examples.  The specification discloses yeast cells that have been genetically modified to produce ethanol and lactic acid, wherein said genetic modifications are the disruption or deletion of genes encoding glycerol-3-phosphate dehydrogenases and/or glycerol-3-phosphatases as well as the disruption/deletion of genes encoding pyruvate decarboxylases, as working examples.  However, the specification is silent with regard to other genetic modifications to produce other organic acids, other biosynthetic pathways associated with the conversion of dihydroacetone phosphate to glycerol or the conversion of pyruvate to ethanol, or genes required to have the ability to produce any organic acid.  There is no disclosure of the structural features required in any enzyme so that in combination with other enzymes can be used to produce any organic acid.  No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which proteins are required for the production of any organic acid in yeast.  There is no disclosure of the structural features required in any gene associated with the biosynthesis of S. pombe.	
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  While the art discloses a limited number of enzymes that are associated with the production of a few organic acids, and a few number of enzymes associated with the conversion of dihydroacetone phosphate to glycerol, and the conversion of pyruvate to ethanol,   neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any protein associated with the synthesis of any organic acid, or the structure of any yeast enzyme associated with the production of glycerol from dihydroacetone phosphate, or any yeast enzyme associated with the production of ethanol from pyruvate.   The art clearly teaches that (a) determining function based solely on structural homology, and (b) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved are highly unpredictable.  For example, Branden et al. (Introduction to Protein Structure, Garland Publishing Inc., New York, page 247, 1991) teach  that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (c) the difficulties in designing de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable 
	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find a protein with the desired enzymatic activity.   In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and the desired activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones have the desired functional characteristics.
	Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 84, 86, 89-90 are rejected under 35 U.S.C. 102(n) as being anticipated by Nguyen et al. (Metabolic Engineering 6:155-163, 2004).  
	Claims 84, 86, 89-90 are directed in part to a yeast cell that produces an organic acid and that has been genetically modified to disrupt or delete an endogenous gene encoding a glycerol-3-phosphatase and an endogenous gene encoding a pyruvate decarboxylase, wherein said yeast cell comprises a functional lactose dehydrogenase (LDH) gene cassette.  See Claim Rejections under 35 USC  § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
	Nguyen et al. teach a S. cerevisiae cell which has been genetically modified to introduce deletions in the endogenous glycerol-3-phosphatase gpp1 and gpp2 genes as well as the pyruvate decarboxylase pdc2 gene (triple mutant gpp1Δ gpp2Δ pdc2Δ; Abstract; page 157, Table 1, strain YHN2). Since S. cerevisiae naturally produces organic acids such as lactic acid and acetic acid, it follows that the S. cerevisiae of Nguyen et al. also produces organic acids.  Also, in the absence of a definition indicating what is present in an LDH gene cassette, or a limitation indicating that the gene cassette contains a heterologous LDH gene, the term “functional LDH gene cassette” has been interpreted as encompassing a chromosomal DNA fragment that comprises a functional LDH gene as well as a DNA fragment that comprises a functional heterologous LDH gene.  Since the chromosomal DNA of the S. cerevisiae of Nguyen et al. comprises a functional LDH gene, the S. cerevisiae of Nguyen et al. comprises a functional LDH gene cassette.   Therefore, the teachings of Nguyen et al. anticipate the instant claims as written/interpreted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 84-87, 89-90 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishida et al. (Applied and Environmental Microbiology 71(4):1964-1970, 2005) in view of Bro et al. (WO 2004/048559 published 6/10/2004), Nguyen et al. (Metabolic Engineering 6:155-163, 2004) and Valadi et al. (Applied Microbiology and Biotechnology 50:434-439, 1998).  
	Ishida et al. discloses a S. cerevisiae cell that produces lactic acid which has been genetically modified to disrupt the endogenous pdc1 gene by inserting a bovine lactate dehydrogenase gene (LDH gene cassette) into the coding region of the endogenous pdc1 gene such that the bovine lactate dehydrogenase gene is under the control of the pdc1 gene promoter (Abstract; page 1966, Table 1; page 1966, right column-page 1967, Results).  Ishida et al. do not teach the disruption of a gene encoding a glycerol-3-phosphate dehydrogenase or a glycerol-3-phosphatase.
	The teachings of Nguyen et al. have been discussed above. Nguyen et al. also teach that the glycerol-3-phosphatase catalyzes the dephosphorylation of L-G3P (glycerol-3-phosphate) to glycerol and that there are two isoforms encoded by the genes gpp1 and gpp2 (page 156, left column, 17-30).  Nguyen 
	Bro et al. teach that in the metabolic production of low-value added products like lactic acid, the yield from the substrate and the productivity are the most important values to optimize.  Bro et al. teach that to obtain a high yield and productivity, it is necessary to direct the carbon fluxes from the substrate towards the desired product at a high rate and at the same time minimize the formation of all possible byproducts.  Bro et al. teach that this requires engineering of the central carbon metabolism and that while some fermentation process have been optimized such that the desired product is predominantly formed, it is inevitable that byproducts are formed (page 1, first and second paragraphs).   Bro et al. teach that their invention includes a method of producing a desired metabolic product like lactic acid with decreased production of an undesirable metabolic product and that the undesirable metabolic product encompasses glycerol and other metabolites (page 7, lines 5-15).  Bro et al. do not teach the disruption of a gene encoding a glycerol-3-phosphate dehydrogenase or a glycerol-3-phosphatase.
	Valadi et al. teach that glycerol in S. cerevisiae is formed from dihydroacetone phosphate by the action of two enzymes, glycerol-3-phosphate dehydrogenase (GPD) and glycerol-3-phosphatase (GPP), and that there are two isogenes encoding two forms of GPD, the gpd1 and gpd2 genes (page 434, right column, lines 21-28).   Valadi et al. teach that production of glycerol is a loss of carbon in the process of production of ethanol (page 434, right column, lines 10-13).  Valadi et al. teach that disruption of the gpd2 gene in S. cerevisiae and a reduction of 40% in glycerol compared to the wild-type S. cerevisiae (Abstract). 
	Claims 84-87, 89-90 are directed in part to a yeast cell that produces an organic acid and has been genetically modified, wherein said yeast cell has been modified to disrupt or delete an endogenous gene encoding a glycerol-3-phosphatase, an endogenous gene encoding a glycerol-3-phosphate dehydrogenase and an endogenous gene encoding a pyruvate decarboxylase, wherein said yeast cell comprises a 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the yeast cell of Ishida et al. to disrupt the endogenous gpp1, gpp2, and gdp2 genes. A person of ordinary skill in the art is motivated to disrupt these genes for the benefit of reducing the production of glycerol, which is an undesirable byproduct in the production of lactic acid, as taught by Bro et al.  One of ordinary skill in the art has a reasonable expectation of success at making disruptions in these genes and observe a reduction in the production of glycerol because methods to make disruptions in target genes are well known and widely used in the art as evidenced by Nguyen et al. and Valadi et al., and the art teaches that disruptions in these genes result in reduction of glycerol production.  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 84-87, 89-80 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 10,260,072.  Although the 
	Claims 84-87, 89-90 of the instant application are directed in part to a yeast cell that produces an organic acid and has been genetically modified, wherein said yeast cell has been modified to disrupt or delete an endogenous gene encoding a glycerol-3-phosphatase, an endogenous gene encoding a glycerol-3-phosphate dehydrogenase and an endogenous gene encoding a pyruvate decarboxylase, wherein said yeast cell comprises a functional lactose dehydrogenase (LDH) gene cassette.  See Claim Rejections under 35 USC  § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   As explained above under Claim Rejections - 35 USC § 102, in the absence of a definition indicating the elements in an LDH gene cassette, the term “functional lactose dehydrogenase (LDH) gene cassette” can encompass a chromosomal DNA fragment that comprises a functional LDH gene. 
	Claims 11-12 of U.S. Patent No. 10,260,072 are directed in part to a genetically modified yeast cell that that comprises genes encoding enzymes that are part of a 3-hydroxypropionic acid biosynthetic pathway to produce 3-hydroxypropionic acid, wherein said yeast cell comprises a disruption or deletion in an endogenous pyruvate decarboxylase gene, or wherein said yeast cell comprises a disruption or deletion in endogenous genes encoding a glycerol-3-phosphate dehydrogenase and a glycerol-3phosphatase. The specification of U.S. Patent No. 10,260,072 discloses a yeast cell that comprises a disruption or deletion in endogenous genes encoding a pyruvate decarboxylase, a glycerol-3-phosphate dehydrogenase, and a glycerol-3-phosphatase as a preferred embodiment of the genus of yeast cells claimed, as evidenced by claims 11-12.  Therefore, the yeast cell of claims 84-87, 89-90 of the instant application is deemed an obvious variation of the yeast cells of claims 11-12 of U.S. Patent No. 10,260,072 as written/interpreted. 

Claims 84-85, 89-80 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,926,577.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.

	Claims 1, 4-13 of U.S. Patent No. 9,926,577 are directed in part to a yeast cell that has been engineered to disrupt or delete endogenous genes encoding a pyruvate decarboxylase and a glycerol-3-phosphate dehydrogenase. Claims 2-3 of  U.S. Patent No. 9,926,577 are directed in part to the yeast cell of claim 1 as described above, wherein said yeast cell has been further modified to disrupt or delete endogenous genes encoding a glycerol-3-phosphatase. Furthermore, as previously indicated, yeast cells endogenously produce organic acids. In addition, as previously indicated, yeast cells endogenously produce organic acids. Therefore, the yeast cell of claims 1-13 of U.S. Patent No. 9,926,577 anticipate the yeast cells of claims 84-85, 89-90 of the instant application as written/interpreted.

Claims 84-85, 89-90 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8, 13 of U.S. Patent No. 9,850,507.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claims 84-85, 89-90 of the instant application are directed in part to a yeast cell that produces an organic acid and has been genetically modified, wherein said yeast cell has been modified to disrupt or delete an endogenous gene encoding a glycerol-3-phosphate dehydrogenase and an endogenous gene encoding a pyruvate decarboxylase, wherein said yeast cell comprises a functional lactose dehydrogenase (LDH) gene cassette.  See Claim Rejections under 35 USC  § 112(b) or Second Paragraph (pre-AIA ) for 
	Claims 8, 13 of U.S. Patent No. 9,850,507 are directed in part to a yeast cell that has been genetically modified to disrupt an endogenous gene encoding a pyruvate decarboxylase, or a gene encoding a glycerol-3-phosphate dehydrogenase. The specification of U.S. Patent No. 9,850,507 discloses a yeast cell that comprises a disruption or deletion in endogenous genes encoding a pyruvate decarboxylase and a glycerol-3-phosphate as a preferred embodiment of the genus of yeast cells claimed, as evidenced by claims 8 and 13.  Furthermore, as previously indicated, yeast cells endogenously produce organic acids. Therefore, the yeast cell of claims 84-85, 89-90 of the instant application is deemed an obvious variation of the yeast cells of claims 8 and 13 of U.S. Patent No. 9,850,507 as written/interpreted. 

Claims 84-85, 89-90 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 9,657,315.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claims 84-85, 89-90 of the instant application are directed in part to a yeast cell that produces an organic acid and has been genetically modified, wherein said yeast cell has been modified to disrupt or delete an endogenous gene encoding a glycerol-3-phosphate dehydrogenase and an endogenous gene encoding a pyruvate decarboxylase, wherein said yeast cell comprises a functional lactose dehydrogenase (LDH) gene cassette.  See Claim Rejections under 35 USC  § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   As explained above under Claim Rejections - 35 USC § 102, in the absence of a definition indicating the elements in an LDH gene cassette, the term “functional lactose dehydrogenase (LDH) gene cassette” can encompass a chromosomal DNA fragment that comprises a functional LDH gene. 


Claims 84-85, 89-90 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 9,249,420.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claims 84-85, 89-90 of the instant application are directed in part to a yeast cell that produces an organic acid and has been genetically modified, wherein said yeast cell has been modified to disrupt or delete an endogenous gene encoding a glycerol-3-phosphate dehydrogenase and an endogenous gene encoding a pyruvate decarboxylase, wherein said yeast cell comprises a functional lactose dehydrogenase (LDH) gene cassette.  See Claim Rejections under 35 USC  § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   As explained above under Claim Rejections - 35 USC § 102, in the absence of a definition indicating the elements in an LDH gene cassette, the term “functional lactose dehydrogenase (LDH) gene cassette” can encompass a chromosomal DNA fragment that comprises a functional LDH gene. 
	Claims 2-3 of U.S. Patent No. 9,249,420 are directed in part to a yeast cell that has been genetically modified to disrupt an endogenous gene encoding a pyruvate decarboxylase, or a gene encoding a glycerol-3-phosphate dehydrogenase. The specification of U.S. Patent No. 9,249,420 discloses a yeast cell that comprises a disruption or deletion in endogenous genes encoding a pyruvate decarboxylase and a glycerol-3-phosphate as a preferred embodiment of the genus of yeast cells claimed, 

Claims 84-87, 89-90 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,090,918.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claims 84-87, 89-90 of the instant application are directed in part to a yeast cell that produces an organic acid and has been genetically modified, wherein said yeast cell has been modified to disrupt or delete an endogenous gene encoding a glycerol-3-phosphatase, an endogenous gene encoding a glycerol-3-phosphate dehydrogenase and an endogenous gene encoding a pyruvate decarboxylase, wherein said yeast cell comprises a functional lactose dehydrogenase (LDH) gene cassette.  See Claim Rejections under 35 USC  § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   As explained above under Claim Rejections - 35 USC § 102, in the absence of a definition indicating the elements in an LDH gene cassette, the term “functional lactose dehydrogenase (LDH) gene cassette” can encompass a chromosomal DNA fragment that comprises a functional LDH gene. 
	Claim 3 of U.S. Patent No. 9,090,918 is directed in part to a genetically modified yeast cell that produces 3-hydroxypropionic acid (3-HP), wherein said yeast cell expresses an exogenous gene encoding an aspartate 1-decarboxylase, which is an enzyme that is associated with a 3-HP biosynthetic pathway, wherein said yeast cell further comprises a deletion or disruption of endogenous genes encoding a pyruvate decarboxylase (PDC), a glycerol-3-phosphatase (PCC), and a glycerol-3-phosphate dehydrogenase (GPD).  Therefore, the yeast cell of claim 3 of U.S. Patent No. 9,090,918 anticipates the yeast cell of claims 84-87, 89-90 as written/interpreted.

Claims 84-85, 89-90 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,455,239.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claims 84-85, 89-90 of the instant application are directed in part to a yeast cell that produces an organic acid and has been genetically modified, wherein said yeast cell has been modified to disrupt or delete an endogenous gene encoding a glycerol-3-phosphate dehydrogenase and an endogenous gene encoding a pyruvate decarboxylase, wherein said yeast cell comprises a functional lactose dehydrogenase (LDH) gene cassette.  See Claim Rejections under 35 USC  § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   As explained above under Claim Rejections - 35 USC § 102, in the absence of a definition indicating the elements in an LDH gene cassette, the term “functional lactose dehydrogenase (LDH) gene cassette” can encompass a chromosomal DNA fragment that comprises a functional LDH gene. 
	Claims 1-8 of U.S. Patent No. 8,455,239 are directed in part to a yeast cell that has been genetically modified to disrupt an endogenous gene encoding a pyruvate decarboxylase, and a gene encoding a glycerol-3-phosphate dehydrogenase. As previously indicated, yeast cells endogenously produce organic acids. Therefore, the yeast cell of claims 1-8 of U.S. Patent No. 8,455,239 anticipates the yeast cell of claims 84-85, 89-90 as written/interpreted.

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
March 20, 2022